IN THE
                               TENTH COURT OF APPEALS

                                        No. 10-17-00333-CR
                                        No. 10-17-00334-CR

TIO JACKSON,
                                                                         Appellant
    v.

THE STATE OF TEXAS,
                                                                         Appellee



                              From the 220th District Court
                                Hamilton County, Texas
                         Trial Court Nos. CR08282 and CR08283


                    MEMORANDUM OPINION ON REMAND 1


         In 2017, Tio Jackson entered open pleas of guilty to two offenses: (1) theft of a

firearm, in Trial Court Number CR08282; and (2) aggravated assault with a deadly

weapon, in Trial Court Number CR08283. The trial court sentenced Jackson to ten years


1
  Our original memorandum opinion in these cases was delivered on February 19, 2020. Jackson v. State,
Nos. 10-17-00333-CR and 10-17-00334-CR, 2020 Tex. App. LEXIS 1349 (Tex. App.—Waco Feb. 8, 2020). In
light of the Court of Criminal Appeals’ opinion in Dulin v. State, 620 S.W.3d 129 (Tex. Crim. App. 2021), the
Court vacated our judgments on May 12, 2021 and remanded them to us for proceedings consistent with
its opinion.
in prison in Trial Court Number CR08282 (appellate case number 10-17-00333-CR) and to

twenty-five years in prison in Trial Court Number CR08283 (appellate case number 10-

17-00334-CR). The sentences were ordered to be served concurrently.

         The trial court additionally imposed court costs in both cases—$249 in Trial Court

Number CR08282 (appellate case number 10-17-00333-CR) and $299 in Trial Court

Number CR08283 (appellate case number 10-17-00334-CR). Sentence was imposed in

both cases on July 19, 2017, but the bill of costs for each case was not prepared until

December 17, 2017. Jackson’s appeals primarily challenge the court costs imposed in both

cases.

         Because there are errors in the trial court’s judgments, we modify the judgments

in both cases to reflect the appropriate amount of costs to be assessed Jackson and to

correct clerical errors found in both judgments. The judgments are affirmed as modified.

                                                 Issues

         In his first issue, Jackson contests the facial constitutionality of some of the court

costs imposed as part of his sentence because the costs, he argues, violate the separation

of powers provision of the Texas Constitution. In his second issue, Jackson asserts that

the trial court erred in imposing costs in both convictions because he was convicted of

both offenses in a single criminal action. The State does not challenge the timing or

propriety of Jackson’s appeal of the assessed costs. 2



2
 A defendant may raise an objection to the assessment of court costs for the first time on appeal when the
costs are not imposed in open court and the judgment does not contain an itemization of the imposed court
costs, as in this case. London v. State, 490 S.W.3d 503, 507 (Tex. Crim. App. 2016).


Jackson v. State                                                                                   Page 2
        In his third issue, Jackson argues that the judgments erroneously note there were

plea bargain agreements in each case.

        Because Jackson’s arguments regarding the constitutionality of certain costs

implemented will be affected in at least one conviction by Jackson’s second issue, we

discuss Jackson’s second issue, first.

                                                Discussion

        A. Costs Assessed in both Convictions

        The State concedes that the judgments in both cases should be reformed to reflect

that costs are assessed in only one case. We agree that costs should have been assessed

in either Trial Court Number CR08282 or Trial Court Number CR08283, but not both. See

Hurlburt v. State, 506 S.W.3d 199, 203-204 (Tex. App.—Waco 2016, no pet.). Accordingly,

Jackson’s second issue is sustained, and we modify the judgment in Trial Court Number

CR08282 (appellant case number 10-17-00333-CR) to delete the assessed court costs in the

amount of $249. See id. at 204.

        B. Costs Challenged 3

        In his first issue, Jackson specifically challenges the following assessed costs:

        1.         a $40 “criminal basic clerk fee,” authorized under former article
                   102.005(a) of the Code of Criminal Procedure;

        2.         a $4 “criminal juror reimbursement fund” fee, authorized under
                   former article 102.0045(a) of the Code of Criminal Procedure;




3Because of our disposition of Jackson’s second issue, the disposition of Jackson’s first issue will only affect
Trial Court Number CR08283 (appellate case number 10-17-00334-CR).


Jackson v. State                                                                                        Page 3
        3.         a $2 “criminal indigent defense fund” fee, authorized under former
                   section 133.107 of the Local Government Code; and

        4.         a $25 “time payment” fee, authorized under former section
                   133.103(a)(1)-(2) of the Local Government Code. 4

                   1. Standard of Review and Applicable Law

        Whether a statute is facially constitutional is a question of law that we review de

novo. Ex parte Lo, 424 S.W.3d 10, 14 (Tex. Crim. App. 2013). When considering a statute's

constitutionality, we begin with the presumption that the statute is valid. Allen v. State,

614 S.W.3d 736, 740 (Tex. Crim. App. 2019). The party challenging the constitutionality

of a statute bears the burden of establishing its unconstitutionality. Peraza v. State, 467

S.W.3d 508, 514 (Tex. Crim. App. 2015).

        With the statute's presumed constitutionality, Jackson already faces a high burden.

See Allen, 614 S.W.3d at 740. But because Jackson has launched a facial challenge, he bears

an even greater burden. See id. “A facial challenge is an attack on a statute itself as

opposed to a particular application.” City of Los Angeles v. Patel, 576 U.S. 409, 135 S. Ct.

2443, 2449, 192 L.Ed.2d 435 (2015). To prevail on a facial challenge, a party must establish

that the statute always operates unconstitutionally in all possible circumstances. State v.

Rosseau, 396 S.W.3d 550, 557 (Tex. Crim. App. 2013). Thus, if there is any possible

constitutional application of the statute, a party’s facial challenge fails. Peraza, 467 S.W.3d

at 515-16. Given this high burden, a facial challenge is “the most difficult challenge to


4
 Effective January 1, 2020, each of the provisions supporting the specific costs challenged by Jackson were
either repealed or relocated. See Act of May 23, 2019, 86th Leg., R.S., S.B. 346, § 2.54, 2019 Tex. Sess. Law
Serv. Ch. 1352. The legislative changes to all the provisions apply only to a cost, fee, or fine assessed on a
conviction for an offense committed on or after the effective date of the Act. Id. at § 5.01. Because the
offense in this case was committed well before January 1, 2020, the former provisions apply. Id.

Jackson v. State                                                                                       Page 4
mount successfully.” Allen, 614 S.W.3d at 741 (quoting United States v. Salerno, 481 U.S.

739, 745, 107 S. Ct. 2095, 95 L.Ed.2d 697 (1987)).

        In this case, Jackson’s facial challenges are grounded in the separation of powers

provision of the Texas Constitution. TEX. CONST. art. II, § 1. This provision prohibits one

branch of government from assuming or delegating a power more properly attached to

another branch. See TEX. CONST. art. II, § 1; Ex parte Lo, 424 S.W.3d at 28. As it pertains to

this case, if a statute contains a provision by which courts are turned into "tax collectors,"

as Jackson alleges, then the effect of the statute is to delegate to courts a power more

properly attached to the executive branch. See Salinas v. State, 523 S.W.3d 103, 107 (Tex.

Crim. App. 2017). However, a court's assessment of costs is a proper judicial function

when "the statute under which court costs are assessed (or an interconnected statute)

provides for an allocation of such court costs to be expended for legitimate criminal

justice purposes."     Id.   What constitutes a legitimate criminal justice purpose is

determined on a statute-by-statute/case-by-case basis by what the governing statute says

about the intended use of the funds, not whether funds are actually used for a criminal

justice purpose. Id.

        At least two types of constitutionally permissible court costs have been expressly

recognized by the Court of Criminal Appeals:

        (1) those that reimburse criminal justice expenses incurred in connection
            with the defendant’s particular criminal prosecution, and

        (2) those that are to be expended to offset future criminal justice costs.

Allen v. State, 614 S.W.3d 736, 744 (Tex. Crim. App. 2019).


Jackson v. State                                                                        Page 5
                   2. Application of Law to Specific Fees—District Clerk Fee

        Former article 102.005 of the Texas Code of Criminal Procedure required payment

of the district clerk's fee. Former TEX. CODE CRIM. PROC. art. 102.005(a) ("[a] defendant

convicted of an offense in a … district court shall pay for the services of the clerk of the

court a fee of $40."). The basis of the fee is "for all clerical duties performed by the clerk."

Id. at (c). Other Texas Courts of Appeals have addressed facial constitutional challenges

to the district clerk's fee and have upheld the fee as constitutional. See Thornton v. State,

No. 05-17-00220-CR, 2018 Tex. App. LEXIS 4182, 2018 Tex. App. LEXIS 4182, at *7-8 (Tex.

App.—Dallas June 11, 2018, no pet.) (not designated for publication); Davis v. State, 519

S.W.3d 251, 257 (Tex. App.—Houston [1st Dist.] 2017, pet. ref'd). See also King v. State,

No. 11-17-00179-CR, 2021 Tex. App. LEXIS 5411, at *6 (Tex. App.—Eastland July 8, 2021,

no pet. h.) (not designated for publication).           We agree with those discussions and

holdings and conclude that the provision authorizing the district's clerk's fee is not

facially unconstitutional.

                   —Jury Reimbursement Fee

        The jury reimbursement fee was required by former article 102.0045 of the Texas

Code of Criminal Procedure which provided:

        A person convicted of any offense, other than an offense relating to a
        pedestrian or the parking of a motor vehicle, shall pay as a court cost, in
        addition to all other costs, a fee of $4 to be used to reimburse counties for
        the cost of juror services . . . .

Former TEX. CRIM. PROC. art. 102.0045(a). Pursuant to subsection (b), the clerk of the court

“shall remit” these collected fees to the comptroller, who then “shall deposit the fees in


Jackson v. State                                                                         Page 6
the jury service fund." Id. art. 102.0045(b).

        The Eastland Court of Appeals has recently held former article 102.045 is not

facially unconstitutional. King v. State, No. 11-17-00179-CR, 2021 Tex. App. LEXIS 5411,

at *7 (Tex. App.—Eastland July 8, 2021, no pet. h.) (not designated for publication). In

King, the Court noted that, pursuant to the Texas Government Code, if a county filed a

claim for reimbursement of jury services, the State reimbursed the county for the cost of

juror services.    See TEX. GOV’T CODE § 61.0015(a), (b); Id. The comptroller paid these

claims for reimbursement from money collected under former article 102.0045 of the

Code of Criminal Procedure and deposited in the jury service fund. Id. §§ 61.0015(c),

61.001; King, 2021 Tex. App. LEXIS 5411, at *7. Thus, the Court concluded, the funds

collected and paid reimbursed counties for the cost of juror services, which necessarily

included services pertaining to criminal juries.        See Former CODE CRIM. PROC. art.

102.0045(a); King, 2021 Tex. App. LEXIS 5411, at *7; Johnson v. State, 562 S.W.3d 168, 179

(Tex. App.—Houston [14th Dist.] 2018, pet. ref'd) (jury expenses "include those pertaining

to criminal juries").

        We agree with King’s assessment of the statutes and former Code provision and,

likewise, hold that the jury reimbursement fee is for a legitimate criminal justice purpose

and is not facially unconstitutional. Further, although Jackson did not have a jury trial,

we also find that this type of cost specifically falls within the constitutionally permissible

category of costs that are to be expended to offset future criminal justice costs. See Allen

v. State, 614 S.W.3d 736, 744 (Tex. Crim. App. 2019).



Jackson v. State                                                                        Page 7
                   —Indigent Defense Fund

        Former Section 133.107 of the Texas Local Government Code required the

payment of the indigent defense fee. Former LOC. GOV'T § 133.107. Subsection (a)

provides, in relevant part:

        A person convicted of any offense, other than an offense relating to a
        pedestrian or the parking of a motor vehicle, shall pay as a court cost, in
        addition to other costs, a fee of $2….

Id. § 133.107 (a). The fee collected is used to fund indigent defense representation (which

is not defined) through the fair defense account established under Section 79.031 of the

Texas Government Code. Id. After the comptroller receives the indigent defense fee,

subsection (b) of former section 133.107 provides that the comptroller “shall credit the

remitted fees to the credit of the fair defense account…." Id. § 133.107(b). The fair defense

account is “an account in the general revenue fund that may be appropriated only to:

        (1) the commission for the purpose of implementing [Chapter 79]; and

        (2) the office of capital and forensic writs for the purpose of implementing
            Subchapter B, Chapter 78."

TEX. GOV'T CODE § 79.031.

        Chapter 79 of the Texas Government Code, entitled "Texas Indigent Defense

Commission," governs the commission's role to "develop policies and standards for

providing legal representation and other defense services to indigent defendants at trial,

on appeal, and in postconviction proceedings." Id. § 79.034(a); King v. State, No. 11-17-

00179-CR, 2021 Tex. App. LEXIS 5411, at *10 (Tex. App.—Eastland July 8, 2021, no pet.

h.) (not designated for publication). The policies and standards include, but are not


Jackson v. State                                                                       Page 8
limited to, "standards governing the availability and reasonable compensation of

providers of indigent defense support services for counsel appointed to represent

indigent defendants." TEX. GOV'T CODE Id. § 79.034(a)(9); King, 2021 Tex. App. LEXIS

5411, at *10.           "Indigent defense support services," as that term is used in Section

79.034(a)(9), means "criminal defense services that: (A) are provided by licensed

investigators, experts, or other similar specialists, including forensic experts and mental

health experts; and (B) are reasonable and necessary for appointed counsel to provide

adequate representation to indigent defendants." Id. § 79.001(9); King, 2021 Tex. App.

LEXIS 5411, at *10-11.

        After reviewing these statutes, and like the Eastland Court of Appeals in King, we

conclude section 79.001(9) is included within the meaning of 'indigent defense

representation,' as that term is used in former section 133.107 of the Local Government

Code. See King, 2021 Tex. App. LEXIS 5411, at *11. Thus, we agree that these provisions

establish that the indigent defense fee is expended for a legitimate criminal justice

purpose, such as the right to counsel. See id. Further, we also conclude the provisions

fall within the constitutionally permissible categories of costs that either 1) reimburse

criminal justice expenses incurred or 2) are to be expended to offset future criminal justice

costs. See Allen v. State, 614 S.W.3d 736, 744 (Tex. Crim. App. 2019). As such, the former

statute is not facially unconstitutional.

                   3.    Jackson’s argument

        Jackson argues that a report from the comptroller’s website and a study from the

Office of Court Administration reflect the final destination for the challenged fees to be

Jackson v. State                                                                       Page 9
in a general fund which violates the separation of power doctrine. However, we may

only look to the specific statute to determine the intended use of the funds, “not whether

they are actually used for a criminal justice purpose.” Salinas v. State, 523 S.W.3d 103, 107

(Tex. Crim. App. 2017). See also Allen v. State, 614 S.W.3d 736, 744 (Tex. Crim. App. 2019)

(“a reimbursement-based court-cost statute need not direct the collected funds to be

expended for a criminal justice purpose in order to comport with separation of powers

principles.”). We decline to hold that these cost provisions violate the separation of

powers provision simply because the government may ultimately use the funds for non-

criminal-justice purposes. See Allen, 614 S.W.3d at 744 n.9.

        Accordingly, as to these three fees, Jackson has failed to satisfy his burden to

establish that it was not possible for these provisions to operate constitutionally under

any and all circumstances.

                   4. Agreement—Time-Payment Fee

        Regarding the time-payment fee, in briefing on remand, Jackson and the State

agree that, pursuant to the Court of Criminal Appeals’ opinion in Dulin v. State, 620

S.W.3d 129, 134 (Tex. Crim. App. 2021), the assessment of a $25.00 time-payment fee in

this case was premature. Thus, the parties request that we modify the trial court’s

judgment by deleting the $25.00 time-payment fee from the costs that the district clerk

may collect and affirm the trial court’s judgment as modified. In this case, the trial court

included in its judgment an assessment of $299.00 as court cost. The bill of cost, dated

two months after the date the sentence was imposed, identified the details of the assessed

court cost. The $25.00 time-payment fee was included in those details.

Jackson v. State                                                                      Page 10
        After reviewing the caselaw and the record in this case, we agree that the inclusion

of a time-payment fee in the bill of cost by the clerk, in Trial Court Number CR08283

(appellate case number 10-17-00334-CR), and included in the amount of cost noted in the

judgment by the trial court, was premature. Thus, we modify both the judgment and bill

of cost in Trial Court Number CR08283 (appellate case number 10-17-00334-CR) to delete

the time-payment fee included as part of the cost in both of those documents. See Dulin

v. State, 620 S.W.3d 129 (Tex. Crim. App. 2021); Bryant v. State, No. 10-18-00352-CR, 2021

Tex. App. LEXIS 6000, at *2-3 (Tex. App.—Waco July 28, 2021, no pet. h.)(publish).

                   5. Conclusion

        Accordingly, in light of the arguments raised, Jackson’s first issue is overruled.

The judgment and bill of cost in Trial Court Number CR08283 (appellate case number 10-

17-00334-CR), however, are modified as to the time-payment fee only.

        C. Reformation of Judgments

        Regarding Jackson’s third issue, the State agrees that there were no agreements

between Jackson and the State in exchange for Jackson’s guilty pleas. Nevertheless, the

judgments adjudicating guilt state the following:

        (1) in case number CR08282 (appellate case number 10-17-00333-CR):
            “Terms of Plea Bargain:      TEN (10) YEARS INSTITUTIONAL
            DIVISION, TDCJ; $1,000.00 FINE; COURT COSTS;” and

        (2) in case number CR08283 (appellate case number 10-17-00334-CR):
            “Terms of Plea Bargain: TWENTY-FIVE (25) YEARS INSTITUTIONAL
            DIVISION, TDCJ; COURT COSTS.”

        A court of appeals has authority to correct or reform a judgment to make the

record speak the truth when it has information to do so. See TEX. R. APP. P. 43.2(b); see

Jackson v. State                                                                     Page 11
also Bigley v. State, 865 S.W.2d 26, 27-28 (Tex. Crim. App. 1993) (interpreting former Rule

of Appellate Procedure 80, the precursor to rule 43.2); French v. State, 830 S.W.2d 607, 609

(Tex. Crim. App. 1992); Asberry v. State, 813 S.W.2d 526, 531 (Tex. App.—Dallas 1991, pet.

ref'd). Because the judgments adjudicating guilt were not the product of plea bargains

between Jackson and the State, Jackson’s third issue is sustained; and we reform each

judgment to delete the language under the heading “Terms of Plea Bargain.”

                                        Conclusion

        Because Jackson’s second and third issues are sustained and an agreement, in

which this Court concurs, was reached by the parties regarding part of Jackson’s first

issue, we affirm as modified the trial court’s Judgment of Conviction by Court—Waiver

of Jury Trial in Trial Court Number CR08282 (appellate case number 10-17-00333-CR) and

the Judgment of Conviction by Court—Waiver of Jury Trial in Trial Court Number

CR08283 (appellate case number 10-17-00334-CR).



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Affirmed as modified
Opinion delivered and filed October 20, 2021
Do not publish
[CR25]




Jackson v. State                                                                     Page 12